Citation Nr: 1718192	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a separate rating for recurrent subluxation or instability of the right knee. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2009 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of his testimony is of record.

In February 2016, the Board issued a decision that granted a 40 percent rating for service-connected right knee disability from September 26, 2006 to June 3, 2010, denied ratings in excess of 10 percent for limitation of flexion and 10 percent for limitation of extension subsequent to June 3, 2010, and denied entitlement to a TDIU.

The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's February 2016 decision to the extent that it denied a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability and denied entitlement to a TDIU.  The Court Order left undisturbed the February 2016 decision as it pertained to the Board's denial of increased ratings based on limitation of motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.  

There appear to be outstanding VA treatment records.  VA treatment records from June 8, 2012 and June 21, 2012 noted that the Veteran had a follow up appointments scheduled in September 2012.  Treatment records subsequent to July 6, 2012 have not been associated with the claims file.  Additionally, a September 9, 2010 VA treatment record noted that a non-VA medical record from August 6, 2010 had been scanned into VistA imaging.  However, the referenced record has not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records should be associated with the claims file.   

The Veteran was last provided a VA knee examination in May 2013.  The examiner noted that joint stability testing could not be performed, but did not explain why.  While some medical evidence suggests that the Veteran may have some level of right knee instability those records did not detail the nature or frequency of such.  

The Veteran's TDIU claim is intertwined with the issue of entitlement to a separate rating for recurrent subluxation or instability of the right knee and must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from July 6, 2012 to present, as well as the record referenced in the September 9, 2010 VA treatment record, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for service-connected right knee disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA knee examination to determine the nature and extent of any right knee instability or recurrent subluxation, as well as the impact his service-connected right knee disability has on his ability to maintain substantially gainful employment. The claims file should be reviewed in conjunction with the examination.  All indicated tests, including joint stability testing, should be conducted and the results reported.  
If the Veteran is found to have right knee recurrent subluxation or lateral instability, the examiner must further comment as to frequency and extent of such recurrent subluxation or lateral instability. 

The examiner should also detail the functional impact of the Veteran's service-connected right knee disability on    his ability to maintain substantially gainful employment,    to include addressing the Veteran's sitting, standing, and walking limitations, as well as specifically addressing any impairment or limitations caused by the Veteran's need for narcotic pain medication for the knee.  The examiner may consider the Veteran's education (GED) and work history but may not consider the effects of age or nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinions offered. 

If the examiner cannot provide the above requested opinions without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  After conducting any additional development deemed necessary, adjudicate the claims, to include whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




